Crawford, Justice.
[Carte- brought ejectment against Mrs. Pinkard. She pleaded that she had been induced to make a deed to W. T. Pinkard by fraud, and that Carter had bought from him with notice of the fraud. It appeared, among other things, that Carter had paid W. T. Pinkard $100.00 and given a note for the balance of the purchase money, not to be paid until he obtained possession of the land. The jury found for the defendant. In argument in the supreme court, it was urged that the $100.00 paid by Carter should be allowed him, but no such claim was shown to have been made in the court below.]